Citation Nr: 1545982	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 3, 1985 to May 10, 1985; July 4, 2001 to July 14, 2001; and from April 2004 to May 2010.  The Veteran also had intervening periods of Reserve/National guard Service, presumably with periods of Active Duty for Training and Inactive Duty for Training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions In December 2011 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In April 2013, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's fibromyalgia was not incurred during military service. 


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed fibromyalgia was first manifest during his military service, specifically as symptoms of lower back pain, bilateral shoulder pain, bilateral knee pain, costochondritis and unreported ankle sprains, were manifestations of his fibromyalgia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board does not dispute that the Veteran has a current diagnosis of fibromyalgia, and that during his military service he experienced lower back pain, bilateral shoulder pain, bilateral knee pain, costochondritis, and ankle sprains.  The question at issue in this case is whether the Veteran's service-connected musculoskeletal disabilities represented in-service manifestations of the Veteran's current fibromyalgia.

The Veteran and his spouse testified during his Board hearing that he began having pain symptoms in 2004 and began seeking medical treatment in 2006.  Although he kept complaining of joint pain, he kept "getting the runaround with possible arthritis," and testified that diagnostic imaging did not reveal anything.  It was not until he retired from active duty that he was diagnosed with fibromyalgia.  

The Veteran's medical records show substantial history of treatment for various orthopedic conditions dating back to 1997.  However, there is no indication that his treatment providers attributed his pain to fibromyalgia or arthritis, as indicated by the Veteran.  Rather, his complaints were attributed to specific pathology.  For example, the Veteran's back pain was diagnosed as scoliosis and degenerative disc disease of the lumbar spine following diagnostic imaging.  Spine Center record dated May 8, 2006.  Following his complaints of shoulder pain, an MRI of the shoulder showed a partial rotator cuff tear.  See William Beaumont AMC record dated November 19, 2007.  Private medical records dated in May through December 2010 show a diagnosis of myalgia/myositis following complaints of lower back, rib and neck pain.  However, a diagnosis of fibromyalgia was not made until September 2011.  

The claims file contains conflicting medical evidence as to whether the Veteran's fibromyalgia is related to service.  The Veteran's private chiropractor, Dr. R. B., provided a letter in July 2012 stating that research studies suggest that fibromyalgia pain may be the result of exposure to chronic physical stress and/or chronic musculoskeletal micro-trauma.  Therefore, it was her opinion that the Veteran's "extensive time in the military would certainly qualify as physically stressful and had directly contributed to chronic micro-trauma affecting [the Veteran's] musculoskeletal system." 

The Veteran was provided with a VA examination with a rheumatologist in August 2012 to specifically address the etiology of his fibromyalgia.  Following a review of the claims file and examination of the Veteran, the examiner determined that the Veteran's fibromyalgia was less likely incurred in or caused by active duty service.  The examiner reasoned that the Veteran's service treatment records did not support an onset or aggravation of fibromyalgia, as they were silent for many of the symptoms associated with that condition.  Rather, it appeared that his fibromyalgia symptoms began sometime after 2010.

In order to reconcile the differing opinions, the VA obtained a Veterans Health Administration (VHA) opinion from a rheumatologist in May 2015.  Following a thorough review of the Veteran's medical records and claims file, the rheumatologist ultimately determined that it is not at least as likely as not that the Veteran's fibromyalgia was incurred in or caused by active duty service.  It was explained that:

"[Fibromyalgia syndrome] represents a rather difficult diagnosis with uncertain underlying pathophysiology.  In 1990, American College of Rheumatology classification criteria were published that emphasized a tender point examination requiring evaluation by specialists and exclusion of competing diagnoses...the diagnosis essentially requires 1) widespread pain, 2) significant symptom severity, 3) greater than or equal to 3 months of symptoms, and 4) no other disorder that would other[wise] explain the pain."
	
The VHA opinion further concluded that 

This is a very difficult case, however, in the end, it appears that the [Veteran] has a number of existing service connected conditions, each related to a specific pathology, as is carefully outlined by his prior medical evaluations,  Therefore, I do not thinks [sic] it is at least as likely as not  . . . that the fibromyalgia was incurred or caused by active duty.

Based on the above, the Board finds that the Veteran's fibromyalgia was not incurred during service.  The Board affords more probative weight to the opinion of VHA specialist than that of Dr. R. B.  the VHA opinion addressed the Veteran's in-service symptoms and diagnoses, indicating that his ultimate conclusion regarding the etiology of the Veteran's fibromyalgia contemplated a comprehensive review of the Veteran's medical history.  In contrast, Dr. R. B. failed to address the fact that the Veteran's in-service musculoskeletal conditions were attributed to specific pathology other than fibromyalgia.  

The Board also affords more probative weight to the VHA opinion and the August 2012 VA examiner, than that of the Veteran.   While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the reasoned opinions of those with expertise, particularly those of VHA specialist and the August 2012 VA examiner, outweigh those of a layperson such as the Veteran.  The VA examiners have education, training, and experience on these matters that the Veteran is not shown to have.

In sum, the weight of the evidence is against the finding that the Veteran's fibromyalgia is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claims for service connection for fibromyalgia must be denied.

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2011, April 2012, and September 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with a VA examination in August 2012, as well as a copy of VHA opinion.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.

Finally, the Veteran testified at a hearing before the Board in April 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the history and nature of the Veteran's fibromyalgia.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).


ORDER

Entitlement to service connection for fibromyalgia is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


